Citation Nr: 1029726	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  01-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to restoration of a 60 percent schedular 
evaluation for renal insufficiency, status post kidney 
transplant, now rated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to May 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to March 
1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
reduced the evaluation for the Veteran's renal insufficiency, 
status post kidney transplant, from 60 to 30 percent.  
Specifically, the RO proposed the reduction in a March 2000 
rating decision.  That decision also denied a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The reduction was promulgated in a June 
2000 determination.  

In December 2005 the Board denied the claims.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an April 2006 Order, the Court vacated the 
Board's decision following a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion).  The parties requested that 
the Court vacate the Board's December 2005 decision and remand 
the matter so that the Board could more fully detail whether 
there had been improvement in the Veteran's kidney disorder.  The 
TDIU claim was also remanded for readjudication pending the 
resolution of the claim for restoration of the evaluation of the 
Veteran's kidney disorder.  The Court granted the Joint Motion 
and remanded the case to the Board.  

Subsequently, the Board requested a medical opinion from a 
Veterans Health Association (VHA) physician in October 2006 and 
the requested report, also from October 2006, was added to the 
claims file.  In January 2007, the Veteran submitted additional 
evidence to the Board and requested that the case be returned to 
the RO for initial review of that evidence.  This was 
accomplished in February 2007.  

In April 2008, the Board again denied the claim for restoration 
of a 60 percent schedular evolution for renal insufficiency, 
status post kidney transplant.  In that decision, the TDIU claim 
was remanded for additional development.  In a June 2008 rating 
decision, the RO granted entitlement to a TDIU effective May 19, 
2008.  While that was interpreted by the RO as a complete grant 
of the benefits, it is noted that the issue remains pending for 
the earlier period.  In view of the action taken below, that 
issue is REMANDED to the RO through the Appeals Management Center 
(AMC).  VA will notify the appellant of any action needed on his 
part.

The Veteran again appealed the denial of restoration of a 60 
percent rating for the kidney disorder to the United States Court 
of Appeals for Veterans Claims (CAVC).  In a March 2009 Order, 
the Court granted the VA General Counsel's and Appellant's Joint 
Motion For Remand.  The Board's decision was vacated and the 
Veteran's claim for restoration was remanded to the Board.  The 
Order called for the claim to be remanded in that the Board did 
not address whether there was "material improvement" in the 
Veteran's kidney condition which was "reasonably certain to be 
maintained under the ordinary conditions of life."  

Subsequently, in March 2010, the Board requested a medical 
opinion from a VHA physician and a report dated in May 2010 was 
ultimately added to the record.  The claim continues.  


FINDINGS OF FACT

1.  On March 21, 2000, the RO notified the Veteran of a March 16, 
2000, rating decision issued as a proposal to reduce the rating 
for his service-connected renal insufficiency, status post kidney 
transplant, from 60 percent to 30 percent.

2.  A June 2000 rating decision implemented the disability rating 
reduction, from 60 percent to 30 percent, for the service-
connected status post kidney transplant, effective September 1, 
2000.

3.  At the time of the effective date of reduction, in September 
2000, the rating history of the Veteran's kidney disorder 
included a 60 percent rating, effective from March 14, 1991, an 
80 percent rating, effective from April 3, 1995, a 100 percent 
rating, effective from September 7, 1997; and a 60 percent 
rating, effective from June 1, 1999.  In effect, the 60 percent 
disability rating for the Veteran's service-connected kidney 
disorder disability had been in effect for more than five years.

4.  The preponderance of the evidence of now of record since the 
time of the June 2000 rating decision does not show a material 
improvement in the service-connected renal insufficiency, status 
post kidney transplant, reasonably certain to be maintained under 
the conditions of ordinary life and work.


CONCLUSION OF LAW

The RO's decision to reduce the rating for the service- connected 
status post kidney transplant from 60 percent to 30 percent was 
not proper, and restoration of the 60 percent rating is warranted 
based on the evidence now of record.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.115a, 
4.115b, Diagnostic Code (DC) 7500 (1993 and 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a Claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a Claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal 
authority, and in light of the Board's favorable disposition of 
this matter, the Board finds that all notification and 
development action needed to fairly resolve the claim has been 
accomplished.

Restoration Claims

Applicable Laws and Regulations and Background

A Veteran's disability evaluation will not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009).

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, and 
the reduction would result in the reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary must be notified 
at his or her last address of record of the action contemplated 
and furnished detailed reasons therefore. The beneficiary must be 
given 60 days for the presentation of new evidence to show that 
compensation should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2009).

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  Greyzck 
v. West, 12 Vet. App. 288, 292 (1999).  In this case, the RO 
followed applicable regulations.  The Veteran was notified of the 
contemplated reduction action by a rating decision issued in 
March 2000.

The June 2000 rating decision that effectuated the reduction, as 
of September 1, 2000, was subsequently issued more than 60 days 
after the proposed reduction.

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the disability 
had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 281-82 (1992).  In order for a rating reduction to 
be sustained, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. 
App. 120 (2002).

Additionally, in cases where a rating has been in effect for five 
or more years, as here, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will be 
maintained under the conditions of ordinary life and work.  38 
C.F.R. § 3.344(a) (2009); Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995); Brown, 5 Vet. App. at 420-21.

In determining whether a sustained improvement of symptoms is 
shown, particular consideration is given to VA medical 
examinations in February 1998, May 1999, June 1999, and 
laboratory blood work that was conducted in January and April 
1999.  Also of particular consideration is a 2010 VA specialists' 
opinion regarding whether "material improvement" is shown for 
the period in question that will be "maintained under the 
ordinary conditions of life."  

Review of the record shows that the Veteran was granted service 
connection for renal insufficiency, with hypertension in August 
1999.  The initial evaluations indicated a rating of 60 percent, 
effective in March 1991; 80 percent, effective in April 1995; and 
100 percent, effective in September 1997.  The 100 percent 
evaluation was based upon kidney transplant surgery.  Following 
the surgery rating, the Veteran was assigned a 60 percent rating, 
effective in June 1999.  This evaluation was based upon the 
rating criteria that were in effect prior to February 1994.  

The regulations for the evaluation of disabilities of the 
genitourinary system were amended, effective in February 1994.  
When regulations are changed during the course of the Veteran's 
appeal, the criteria that are to the advantage of the Veteran 
should be applied.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.  The appeal comes from a reduction that was 
proposed in March 2000 and carried out in June 2000 in compliance 
with 38 C.F.R. § 3.105(e) on the basis that improvement had been 
demonstrated under both the old and new criteria.  The 30 percent 
rating was assigned effective September 1, 2000.

The Board must review the propriety of the reduction of the 
Veteran's kidney disease from 60 percent to 30 percent disabling.  
For the reduction to be upheld, it is necessary that the evidence 
show actual improvement in the disability.  As the Veteran's 
disability evaluation was in effect for more than five years, the 
provisions of 38 C.F.R. § 3.344 are for application.  
Examinations less full or complete than those on which payments 
were authorized or continued will not be used as a basis for 
reduction.  Ratings on account of diseases subject to temporary 
or episodic improvement which have been in effect for five years 
or more will not be reduced on any one examination, except in 
those instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344.  To reduce the Veteran's disability rating the 
regulations require that the VA examination performed prior to 
the rating reduction be full and complete, and that the extent of 
the medical examinations made prior to this VA examination, with 
their findings and conclusions, be discussed by the Board.  
Following this, the VA examination on which the reduction was 
based must be shown to be as full and complete as the prior 
examinations.  Then, the Board must make a specific finding that 
the Veteran's condition has actually improved, or that there has 
been "material improvement" that was "reasonably certain...(to) 
be maintained under the ordinary conditions of life."  See Brown 
v. Brown, 5 Vet. App. 413 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. The 
Board also acknowledges that a Claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis herein is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different periods.

The criteria in effect prior to February 1994 provided that 
following the removal of one kidney, with nephritis, infection, 
or pathology of the other would be rated as 100 percent disabling 
for severe disability, 60 percent disabling, for mild or moderate 
disability, or 30 percent disabling with the absence of one 
kidney with the other functioning normally.  38 C.F.R. § 4.115a 
Code 7500 (1993).

Current ratings provide that Removal of one kidney will be rated 
at a minimum 30 percent evaluation, or rated as renal dysfunction 
if there is nephritis, infection or pathology of the other 
kidney.  38 C.F.R. § 4.115b, Code 7500 (2009).

Renal dysfunction will be rated as noncompensable where albumin 
and casts with a history of acute nephritis, or hypertension that 
is noncompensable under diagnostic code 7101.  With albumin 
constant or recurring with hyaline and granular casts or red 
blood cells, or, with transient or slight edema or hypertension 
at least 10 percent under diagnostic code 7101, a 30 percent 
evaluation is warranted; with constant albuminuria with some 
edema, or with definite decrease in kidney function, or, with 
hypertension at least 40 percent disabling under diagnostic code 
7101, a 60 percent evaluation will be warranted; with persistent 
edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 
mg%, or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, an 80 
percent evaluation is warranted; requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria, or, BUN more than 
80mg%, or, creatine more than 8 mg%, or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, a 100 percent evaluation is warranted.  38 C.F.R. 
§ 4.115a (2009).

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a 10 percent 
rating is assigned.  With diastolic pressure predominantly 110 or 
more, or with systolic pressure predominantly 200 or more, a 20 
percent rating is warranted. With diastolic pressure 
predominantly 120 or more, a 40 percent rating is warranted.  38 
C.F.R. § 4.104, Code 7101 (2009).

The 60 percent evaluation for the Veteran's kidney transplant 
residuals was assigned on the basis of several VA compensation 
examinations used to establish service connection that were dated 
in February 1998, May 1999, and June 1999 and laboratory blood 
work that was conducted in January and April 1999.  Those 
examinations showed that the Veteran was status post renal 
transplant and that the transplant seemed to be working well.  
The laboratory studies were interpreted as showing elevated 
creatinine and BUN levels, indicating at least mild impairment of 
renal function.  Those levels were noted to be 1.4 mg/dL in 
January 1999 and 1.3mg/dL in April 1999 for creatinine; and 24 
mg/dL in January 1999 and 22 mg/dL in April 1999 for BUN.

An examination was conducted by VA in December 1999.  At that 
time, the Veteran stated that he had lethargy, occasional 
weakness, and anorexia.  Examination showed no peripheral edema 
and no evidence of ascites, although the Veteran stated that he 
has some swelling at night.  Laboratory testing was within normal 
limits, specifically showing the Veteran's creatinine 1.3 mg/dL, 
which was noted to be within normal limits; and BUN to be 15 
mg/dL, also considered to be within normal limits.  The Veteran's 
blood pressure readings were noted to be 178/96 and 150/98.  It 
was noted that he was taking medication for his hypertension.

An examination was conducted by VA in September 2000.  At that 
time, it was noted that laboratory testing had shown the 
Veteran's BUN and creatinine levels to be "a little bit 
elevated."  Laboratory testing in January 2001 was completely 
within normal limits.  Creatinine was noted to be 1.4 mg/dL and 
BUN was 19 mg/dL.  A series of laboratory tests conducted from 
July 2001 to January 2002 showed levels to be normal, with the 
exception of one high creatinine reading of 1.5 in July 2001.

An examination was conducted by VA in June 2004.  At that time, 
the Veteran's history of kidney disease, status post kidney 
transplant and hypertension was reviewed.  Examination was 
generally within normal limits and showed blood pressure readings 
were 149/84, 159/81, and 151/84.  Laboratory testing in February 
2004 reportedly showed slight proteinuria, but a comprehensive 
metabolic profile and CBC were normal.  Laboratory testing 
performed in July 2004 showed the Veteran's creatinine level to 
be 1.7 mg/dL.  It was noted at that time, that the Veteran had 
run out of his medications.  He was advised to avoid having this 
happen.  In January 2005, the Veteran's kidney function was noted 
to be 1.4 mg/dL.

In October 2006, the Board referred the Veteran's claims folder 
to a VA specialist for review.  The specialist was requested to 
review the file and comment on whether the evidence showed 
improvement in the Veteran's kidney function from the initial 
evaluation in 1991 to those dated in 1999 and whether the 
evidence since 1999 showed definite impairment of kidney 
function.  Later that month, the specialist responded that the 
evidence did show improvement in the Veteran's kidney function 
from the time of the transplantation in 1997 to the last 
evaluation in January 2005 and that from 1999 to January 2005, 
the medical evidence of record did not show definite impairment 
of kidney function so as to support the criteria for a 60 percent 
rating.  The specialist summarized that the Veteran's transplant 
function had been stable.  The serum creatinine levels had 
fluctuated between 1.4 and 2 mg/dL, proteinuria had fluctuated 
from zero to 1+ without evidence of progression, and there was no 
description of fluid retention.  Moreover, the Veteran's 
hypertension, while not always controlled, did not cause 
significant disability and should be easy to control with 
medication.

Outpatient treatment records dated through November 2006 have 
been received.  These include an April 2006 report that shows a 
blood pressure reading of 160/108 and a creatinine level of 1.6 
mg/dL.  It was noted that the Veteran had not been compliant with 
his medications for the past two months.

In March 2010, the Board referred the Veteran's claims folder to 
a VA specialist for review.  The specialist was requested to 
review the file and comment on whether the evidence showed 
material improvement in the Veteran's kidney function from the 
initial evaluations in 1991 to those dated in 1999 that would be 
maintained under the ordinary conditions of life.  In a May 2010 
response, the Chief of Nephrology at a VA facility stated that he 
reviewed the records dated from 1991 to 1999.  He indicated that 
he had considered the material improvement in the Veteran's renal 
function and the possibility that it would be maintained under 
ordinary conditions of life.  The physician added that the 
Veteran had multiple medical problems including a kidney 
transplant requiring substantial immunosuppressive therapy; 
severe depression; hypertension; moderate obesity; migraine 
headaches; diffuse musculoskeletal pain; hyperlipidemia; 
gastritis; and gout.  The physician noted that during the time 
interval in question, the Veteran's chronic kidney disease 
advanced to the point that he needed dialysis.  Fortunately, he 
was able to get a living-related kidney transplant that resulted 
in markedly improved kidney function.  

In conclusion, the VA physician added that because of depression, 
the Veteran had had lapses in his immunosuppressive regimen.  
Also, he had multiple co-morbidities that would impact both his 
kidney function and his overall life expectancy.  The examiner 
doubted that his kidney function would be maintained into the 
future under normal life conditions.  

Analysis

Looking at the evidence as a whole, it is now shown that at the 
time of the June 2000 rating decision, material improvement in 
the condition of the kidney disorder certain to be maintained 
under the conditions of ordinary life and work is not clearly 
demonstrated.  To the contrary, and as noted by a VA specialist 
in 2010, the Veteran has multiple co-morbidities that impact both 
his kidney function and his overall life expectancy which make 
him doubt that his kidney function will be maintained into the 
future under normal conditions.  Moreover, post transplant 
records reflect instability in BUN and creatine levels.  

Although markedly improved kidney function as a result of the 
transplant was noted by the VA examiner in 2010, he found that 
the Veteran's kidney function would not be maintained under 
normal conditions.  

The preponderance of the evidence now of record concerning the 
reduction in the June 2000 rating decision does not show a 
material improvement in the service-connected kidney transplant 
certain to be maintained under the conditions of ordinary life 
and work.  For these reasons, reduction was not warranted in the 
disability rating assigned for the service-connected status post 
kidney transplant.  Therefore, the record supports restoration of 
a 60 percent rating for this condition.  All reasonable doubt has 
been resolved in the Veteran's favor in making this decision.  


ORDER

A 60 percent evaluation for the service-connected renal 
insufficiency, status post kidney transplant, is restored, 
effective September 1, 2000, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

In view of the foregoing, the AMC/RO must readjudicate the issue 
of entitlement to a total rating prior to the assigned effective 
date of May 19, 2008.  Appellant will now meet the schedular 
criteria for a grant from an earlier time.  Due process requires 
that the RO/AMC undertake initial consideration of that question.

In view of the foregoing this issue is REMANDED for the following 
action:

The AMC/RO should undertake readjudication 
of issue number 2 on the title page in 
light of the action taken above.  To the 
extent the benefits sought are not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome as to 
this issue by the action taken herein.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


